Pratt, J.
(dissenting) The justice before whom this case was originally tried, found, upon conflicting testimony, a verdict for the plaintiff.
The complaint charges that the defendant took possession of the property in question and agreed to take care of it, but neglected so to do, and negligently and wrongfully-allowed the same to be lost or destroyed.
Assuming that the defendant was a gratuitous bailee, we think there is evidence in the case sufficient to sustain the findings of the justice that the defendant was liable by reason of negligence.
We have examined the other exceptions, but find no error sufficient to warrant a reversal of the judgment. It is, therefore, affirmed, with costs.